DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (U.S. PGPub 2018/0243055).
Claim 1: Ito et al. discloses (see especially embodiment of Fig. 13 and paragraphs 184-193) a dental milling disc device (80), comprising: (with reference also to Fig. 3 for details of the disc structure) a disc (1); a first gasket (72a); a second gasket (72b); the disc comprising a first surface (1a), a second surface (1b), and at least one lateral section (1f); the at least one lateral section comprising a first recess (defined by surfaces 1g and 1d), a second recess (defined by surfaces 1g and 1e), and a center section (protruding portion 1c); the first surface being positioned opposite to the second surface across the disc (paragraph 127 and evident in Fig. 3); the first recess and the second recess laterally traversing into and around the at least one lateral section (paragraph 128 and Fig. 3); the first recess being positioned adjacent the first surface (evident in Fig. 3); the second recess being positioned adjacent the second surface (evident in Fig. 3); the first recess delineating a first lateral sidewall (upper part of 1g) and an 
Claim 2: The first gasket is attached to the upper ledge and the first lateral sidewall; and the second gasket being attached to the lower ledge and the second lateral sidewall (evident in Fig. 13). 
Claim 4: The dental milling disc comprises a first thickness of the first gasket (72a) being smaller than the first depth (evident in Fig. 13); and a second thickness of the second gasket (an analogous portion of 72b) being smaller than the second depth (evident in Fig. 13). It is noted that “a thickness” may refer to any portion having a thickness in any direction. 
Claim 5: The first depth is equal to the second depth (evident, and also paragraphs 132-133). 
Claim 6: The disc is circular in shape (Fig. 1). 
Claim 7: The first gasket and the second gasket are compressible (i.e. they are made from materials such as plastics - paragraphs 120 and 143 - noting that any material is compressible to an extent). 
Claim 8: The first gasket and the second gasket are annularly shaped (i.e. it is understood that they surround the circular disc about its circumference. See also paragraph 137). 
Claim 9: The first gasket and the second gasket are attached to the disc by an adhesive (paragraph 191). 
Claim 10: The first gasket is perimetrically (circumferentially) mounted adjacent (i.e. near) the first surface; and the second gasket being perimetrically (circumferentially) mounted adjacent (i.e. near) the second surface.

Claim 11: Ito et al. discloses (see especially embodiment of Fig. 13 and paragraphs 184-193) a dental milling disc device (80), comprising: (with reference also to Fig. 3 for details of the disc structure) a disc (1); a first gasket (72a); a second gasket (72b); the disc comprising a first surface (1a), a second surface (1b), and at least one lateral section (1f); the at least one lateral section comprising a first recess (defined by surfaces 1g and 1d), a second recess (defined by surfaces 1g and 1e), and a center section (protruding portion 1c); the first surface being positioned opposite to the second surface across the disc (paragraph 127 and evident in Fig. 3); the first recess and the second recess laterally traversing into and around the at least one lateral section (paragraph 128 and Fig. 3); the first recess being positioned adjacent the first surface (evident in Fig. 3); the second recess being positioned adjacent the second surface (evident in Fig. 3); the first recess delineating a first lateral sidewall (upper part of 1g) and an upper ledge (1d); the second recess delineating a second lateral sidewall (lower part of 1g) and a lower ledge (1e); the first recess being positioned opposite to the second recess across the center section (evident in Fig. 3); the first recess being positioned perimetrically around the first surface (paragraph 128); the second recess being positioned perimetrically around the second surface (Id.); the first gasket being mounted along the first recess and adjacent the upper ledge (evident in Fig. 13); and the second gasket being mounted along the second recess and adjacent the lower ledge (evident in Fig. 13); the first gasket being attached to the upper ledge and the first lateral sidewall; and the second gasket being attached to the lower ledge and the second lateral sidewall (evident in Fig. 13); an isolation space being positioned between the first gasket and the second gasket (the examiner notes that the claimed “isolation space” appears to be little more than the lateral section between recesses. Ito discloses the section 1f between 
Claim 13: The first recess comprises a first depth; the second recess comprising a second depth (both recesses have a depth, e.g. in the vertical direction of Fig. 13); a first thickness of the first gasket (72a) being smaller than the first depth (evident in Fig. 13); a second thickness of the second gasket (an analogous portion of 72b) being smaller than the second depth (evident in Fig. 13 - noting that “a thickness” may refer to any portion having a thickness in any direction); and the first depth being equal to a second depth (evident, and also paragraphs 132-133).
Claim 14: The disc is circular in shape (Fig. 1). 
Claim 15: The first gasket and the second gasket are compressible (i.e. they are made from materials such as plastics - paragraphs 120 and 143 - noting that any material is compressible to an extent). 
Claim 16: The first gasket and the second gasket are annularly shaped (i.e. it is understood that they surround the circular disc about its circumference. See also paragraph 137). 
Claim 17: The first gasket and the second gasket are attached to the disc by an adhesive (paragraph 191). 
Claim 18: The first gasket is perimetrically (circumferentially) mounted adjacent (i.e. near) the first surface; and the second gasket being perimetrically (circumferentially) mounted adjacent (i.e. near) the second surface.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. Applicant’s arguments are listed below in italics and followed by the examiner’s response.
In claims 1 and 11 of the present application, the limitation “an isolation space being positioned between the first gasket and the second gasket, wherein the first gasket and the second gasket act as independent vibration dampeners about the isolation space” is not disclosed by the cited references. Ito, in Fig. 13 and at [0185], merely discloses the first and second portions 72 a, 72 b are arranged so that the concave and convex portions are fitted with each other on the fifth surface 1 f side of the protruding portion 1 c. Ito does not disclose an isolation space being positioned between the first gasket and the second gasket, wherein the first gasket and the second gasket act as independent vibration dampeners about the isolation space.
The examiner notes that this limitation only appears in claim 11, and not claim 1. Regardless, the claimed limitations have been addressed in the rejection above.
Ito merely discloses, a workpiece unit including a workpiece body having a protruding portion; and a holding member arranged on at least a part of an outer side of the protruding portion.
Importantly Ito, at [0185], merely discloses the first and second portions 72 a, 72 b are arranged so that the concave and convex portions are fitted with each other on the fifth surface 1 f side of the protruding portion 1 c.
The claimed limitations have been addressed in the rejection above. Though the portions 72a and 72b of Ito may have meshing geometry, they are still formed as separate individual parts and are thus independent and otherwise meet the limitations of the claims as discussed in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726